Exhibit 10.1

COMMUNICATIONS SALES & LEASING, INC.

2015 SHORT TERM INCENTIVE PLAN

As of May 29, 2015 (the “Effective Date”), Communications Sales & Leasing, a
Maryland corporation (the “Corporation”), hereby adopts this 2015 Short Term
Incentive Plan (this “Plan”).

WHEREAS, the Board of Directors of the Corporation deems it in the best interest
of the Corporation that the Corporation reward certain executives of the
Corporation with a short-term incentive program (annual cash bonuses) in order
to assist the Corporation in attracting and retaining executives of outstanding
ability and to promote the alignment of their interests with those of the
stockholders of the Corporation; and

WHEREAS, the Board of Directors approved on the Effective Date the terms of this
Plan, including Attachment A hereto which is incorporated by reference in its
entirety.

NOW, THEREFORE, BE IT RESOLVED:

Section 1. Definitions. The following words and phrases shall have the following
meanings unless a different meaning is plainly required by the context:

(a) “Award” means any Short-Term Incentive Bonus granted under this Plan.

(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.

(c) “Board” means the Board of Directors of the Corporation.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board.

(f) “Corporation” means Communications Sales & Leasing, Inc., a Maryland
corporation, and any direct or indirect Subsidiary thereof.

(g) “Eligible Executive” means an executive officer of the Corporation holding
the positions set forth in Section 3 of this Plan.

(h) “Employee” means an individual who is an employee of the Corporation or its
Subsidiaries who is reported on the payroll records as a common-law employee.

(i) “Plan” means this 2015 Short Term Incentive Plan of the Corporation.

(j) “Short-Term Incentive Bonus” means the incentive compensation granted to an
Eligible Executive pursuant to Section 6 of this Plan.

(k) “Subsidiary” means a legal entity at least 50% of the total combined voting
power of all classes of equity interests which is owned by the Corporation,
either directly or through one or more other Subsidiaries.



--------------------------------------------------------------------------------

Section 2. Administration. This Plan will be administered by the Committee. In
addition to any other powers granted to the Committee, the Committee will have
the following powers:

(a) to determine whether and to what extent Short-Term Incentive Bonuses are to
be granted under this Plan to Eligible Executives;

(b) to determine whether the performance metrics required to receive Short-Term
Incentive Bonuses have been satisfied and to what extent they have been
satisfied;

(c) to construe and interpret this Plan;

(d) to require, at the time Short-Term Incentive Bonuses are to be paid or
issued, the making of any representations or agreements that the Committee may
deem necessary or advisable in order for the Corporation to comply with the
securities laws of the United States of America or of any state or any rule or
regulation thereunder;

(e) to provide for satisfaction of an Eligible Executive’s tax liabilities
arising in connection with this Plan; and

(f) to make all other determinations and take all other actions necessary or
advisable for the administration of this Plan.

Any determinations or actions made or taken by the Committee pursuant to this
Section 2 will be binding and final.

Section 3. Eligibility. The individuals holding the following executive officer
positions of the Corporation on the Effective Date shall be eligible to receive
Short-Term Incentive Bonuses under this Plan:

(a) President and Chief Executive Officer;

(b) Senior Vice President and Chief Financial Officer; and

(c) Senior Vice President and General Counsel.

Section 4. Short-Term Incentive Bonuses.

(a) Generally. Short-Term Incentive Bonuses shall be awarded to the Eligible
Executives as set forth in this Section 4 and Attachment A to this Plan.
Short-Term Incentive Bonuses may also be payable in cash upon the attainment of
certain criteria as the Committee shall determine, in its sole discretion.

(b) Grants. Each Eligible Executive who is granted Short-Term Incentive Bonuses
under this Plan shall enter into an Award Agreement with the Corporation,
containing such terms and conditions as the Committee shall determine, in its
sole discretion, which Award Agreement shall set forth, among other things, the
amount or formula to determine the amount of the Award, the time of payment, and
the vesting criteria for the Award. Once Short-Term Incentive Bonus Awards are
agreed upon by the Committee, they shall be attached hereto as an exhibit and
become part of this Plan.



--------------------------------------------------------------------------------

Section 5. Termination or Amendment. The Board or Committee may amend or
terminate this Plan in any respect at any time. Board approval must be
accompanied by (a) stockholder approval in those cases in which amendment
requires stockholder approval under applicable law or regulations or the
requirements of the principal exchange or interdealer quotation system on which
the shares of common stock of the Corporation are listed or quoted, and
(b) affected Eligible Executive approval if the amendment or termination would
adversely affect the holder’s rights under any outstanding grants or Awards. The
Short-Term Incentive Bonus provisions may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Committee or the Board. To the extent required by Section 162(m) of the Code
with respect to Awards that the Committee determines should qualify as
performance-based compensation as described in Section 162(m)(4)(C), no action
may modify the performance criteria or bonus potentials after the commencement
of the measurement period with respect to which such Awards relate.

Section 6. Effectiveness of this Plan. This Plan is effective as of the
Effective Date which is the date of adoption of this Plan by the Board.

Section 7. Term of this Plan. Unless terminated sooner pursuant to Section 5,
this Plan will terminate on the date all benefits anticipated by this Plan have
been paid.

Section 8. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as directors of a corporation or as members of
the Committee, the members of the Committee will be indemnified by the
Corporation against the reasonable expenses, including attorneys’ fees, actually
and reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with this Plan or any grant or Award hereunder, and against all
amounts reasonably paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, if such
members acted in good faith and in a manner that they believed to be in, and not
opposed to, the best interests of the Corporation.

Section 9. General Provisions.

(a) The establishment of this Plan will not confer upon any Eligible Executive
or Employee, any legal or equitable right against the Corporation, any
Subsidiary or the Committee, except as expressly provided in this Plan or
employment agreement of the Eligible Executive, if any.

(b) This Plan does not constitute inducement or consideration for the employment
of any Employee, nor is it a contract of employment between the Corporation or
any Subsidiary and any Employee. Participation in this Plan, or the receipt of a
grant or Award hereunder, will not give an Employee any right to be retained in
the service of the Corporation or any Subsidiary.

(c) The interests of any Employee under this Plan are not subject to the claims
of creditors and may not, in any way, be assigned, alienated or encumbered
except as otherwise provided herein.

(d) The Corporation may withhold any federal, state or local taxes required with
respect to any distribution under this Plan. The Employee shall take whatever
action the Committee deems appropriate with respect to withholding of taxes,
including, but not limited to, the Employee remitting to the Corporation any
taxes required to be withheld by the Corporation under federal, state or local
law as a result of the distribution.



--------------------------------------------------------------------------------

(e) Notwithstanding anything contained herein to the contrary, this Plan shall
be administered and operated in accordance with any applicable laws and
regulations, including, but not limited to, Section 409A of the Code. The
Corporation reserves the right to amend this Plan at any time in order for this
Plan to comply with any such laws and regulations.

(f) This Plan will be governed, construed and administered in accordance with
the laws of Maryland.

(g) If any provision of this Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provisions of this
Plan, and this Plan shall be construed and enforced as if such provision had not
been included.

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, has
executed this Plan on the Effective Date and as duly authorized by the Board.

 

COMMUNICATIONS SALES & LEASING, INC. By

/s/ Kenneth A. Gunderman

Name: Kenneth A. Gunderman Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

Attachment A to the

2015 Short Term Incentive Plan

2015 Short Term Incentive Plan

 

A. Threshold Level – $250 million of reported Normalized AFFO(1) for the period
from April 27, 2015 to December 31, 2015.

 

B. Target and Maximum Levels – Performance based on a qualitative assessment by
the Compensation Committee of the following corporate goals:

 

  a. Corporate Development and Investments

 

  b. Capital Market Transactions

 

  c. Stakeholder Engagement (i.e.: investors, analysts, rating agencies)

 

  d. Organizational Development

 

  e. Corporate Governance

 

  f. Spin Completion and Initial Financing

 

C. Potential payouts determined by Compensation Committee:

 

Performance Achievement Level

   Potential as Percent of Base Salary(2)      CEO     CFO/GC  

Threshold

     75 %      50 % 

Target

     150 %      100 % 

Superior

     225 %      150 % 

 

(1) Normalized AFFO to be calculated consistent with public information,
excluding customary non-cash items, capital market and M&A transaction pursuit
and closing cost, infrequent and non-recurring items. Excludes effect of future
capital market transactions, M&A transactions, and first year corporate
development and other similar costs.

(2) Subject to adjustment as determined by Compensation Committee in its sole
discretion.